Title: From James Madison to United States Congress, 3 December 1816
From: Madison, James
To: United States Congress



Fellow Citizens of the Senate and of the House of Representatives.
December 3d. 1816.

In reviewing the present state of our country, our attention cannot be withheld from the effect produced by peculiar seasons; which have very generally impaired the annual gifts of the Earth, and threaten scarcity in particular districts.  Such, however, is the variety of soils, of climates, and of products, within our extensive limits, that the aggregate resources for subsistance, are more than sufficient for the aggregate wants.  And as far as an economy of consumption, more than usual, may be necessary, our thankfulness is due to Providence for what is far more than a compensation, in the remarkable health which has distinguished the present year.
Amidst the advantages which have succeeded the peace of Europe and that of the United States with Great Britain, in a general invigoration of industry among us, and in the extension of our commerce, the value of which is more and more disclosing itself to commercial nations; it is to be regretted, that a depression is experienced by particular branches of our manufactures, and by a portion of our navigation.  As the first proceeds, in an essential degree, from an excess of imported merchandize, which carries a check in its own tendency, the cause, in its present extent, cannot be of very long duration.  The evil will not, however, be viewed by Congress, without a recollection, that manufacturing establishments, if suffered to sink too low or languish too long, may not revive, after the causes shall have ceased; and that, in the vicissitudes of human affairs, situations may recur, in which a dependance on foreign sources, for indespensable supplies, may be among the most serious embarrassments.
The depressed state of our navigation is to be ascribed, in a material degree, to its exclusion from the colonial ports of the Nation, most extensively connected with us in commerce, and from the indirect operation of that exclusion.
Previous to the late convention at London between the United States and Great Britain, the relative state of the navigation laws of the two Countries, growing out of the Treaty of one thousand seven hundred and ninety four, had given to the British navigation a material advantage over the American, in the intercourse between the American ports and British ports in Europe.  The Convention of London equalized the laws of the two Countries, relating to those ports; leaving the intercourse between our ports, and the ports of the British colonies, subject, as before, to the respective regulations of the parties.  The British Government, enforcing, now, regulations which prohibit a trade between its Colonies and the United States, in American vessels, whilst they permit a trade in British vessels, the American navigation loses accordingly; and the loss is augmented by the advantage which is given to the British competition over the American, in the navigation between our ports and British ports in Europe, by the circuitous voyages enjoyed by the one, and not enjoyed by the other.
The reasonableness of the rule of reciprocity, applied to one branch of the commercial intercourse, has been pressed on our part, as equally applicable to both branches, but it is ascertained that the British Cabinet declines all negociation on the Subject; with a disavowal, however, of any disposition to view in an unfriendly light; whatever countervailing regulations the United States may oppose, to the regulations of which they complain.  The wisdom of the Legislature will decide on the course, which, under these circumstances, is prescribed by a joint regard to the amicable relations between the two Nations, and to the just interests of the United States.
I have the satisfaction to state, generally, that we remain in amity with foreign powers.
An occurrence has, indeed, taken place in the Gulf of Mexico, which, if sanctioned by the Spanish Government, may make an exception as to that power.  According to the report of our naval commander on that station, one of our public armed vessels was attacked by an overpowering force, under a spanish commander; and the American flag with the Officers and crew, insulted in a manner calling for prompt reparation.  This has been demanded.  In the mean time, a Frigate and Smaller vessel of war have been ordered into that Gulf, for the protection of our commerce.  It would be improper to omit, that the representative of his Catholic Majesty in the United States, lost no time in giving the strongest assurances, that no hostile order could have emanated from his Government; and that it will be as ready to do as to expect, whatever the nature of the case, and the friendly relations of the two Countries, shall be found to require.
The posture of our affairs with Algiers, at the present moment, is not known. The Dey, drawing pretexts from circumstances for which the United States were not answerable, addressed a letter to this Government, declaring the Treaty last concluded with him, to have been annulled by our violation of it; and presenting as the alternative, War, or a renewal of the former Treaty, which stipulated, among other things, an annual Tribute.  The answer, with an explicit declaration that the United States preferred War to Tribute, required his recognition, and observance of the Treaty last made, which abolishes Tribute, and the Slavery of our Captured Citizens.  The result of the answer has not been received.  Should he renew his warfare on our commerce, we rely on the protection it will find, in our naval force actually in the mediterranean.
With the other Barbary States, our affairs have undergone no change.
The Indian Tribes within our limits, appear also disposed to remain at peace.  From several of them, purchases of lands have been made, particularly favorable to the wishes and security of our Frontier settlements; as well as to the general interests of the nation.  In some instances, the Titles, tho’ not supported by due proof, and clashing, those of one Tribe with the claims of another, have been extinguished by double purchases; the benevolent policy of the United States prefering the augmented expence, to the hazard of doing injustice; or to the enforcement of justice, against a feeble and untutored people, by means involving or threatening an effusion of blood.  I am happy to add, that the tranquillity which has been restored among the Tribes themselves, as well as between them and our own population, favor the resumption of the work of civilization, which had made an encouraging progress among some Tribes; and that the facility is encreasing, for extending that divided and individual ownership, which exists now in moveable property only, to the soil itself, and of thus establishing in the culture and improvement of it; the true foundation for a transit from the habits of the Savage; to the arts and comforts of social life.
As a subject of the highest importance to the National welfare, I must, again, earnestly recommend to the consideration of Congress, a reorganization of the Militia, on a plan which will form it into classes, according to the periods of life more and less adapted to military services.  An efficient Militia is authorised and contemplated by the constitution, and required by the Spirit and Safety of free government.  The present organization of our Militia is universally regarded, as less efficient than it ought to be made, and no organization can be better calculated to give to it, its due force, than a classification which will assign the foremost place, in the defence of the Country, to that portion of its citizens, whose activity and animation best enable them to rally to its standard.  Besides the consideration, that a time of peace is the time when the change can be made with most convenience and equity; it will now be aided by the experience of a recent war, in which the militia bore so interesting a part.
Congress will call to mind, that no adequate provision has yet been made, for the uniformity of weights and measures, also contemplated by the constitution.  The great utility of a Standard, fixed in its nature, and founded on the easy rule of decimal proportions, is sufficiently obvious.  It led the Government, at an early stage, to preparatory steps for introducing it; and a completion of the work will be a just title to the public gratitude.
The importance which I have attached to the establishment of a university within this District, on a scale, and for objects, worthy of the American nation, induces me to renew my recommendation of it to the favorable consideration of Congress; And I particularly invite, again, their attention to the expediency of exercising their existing powers, and where necessary, of resorting to the prescribed mode of enlarging them, in order to effectuate a comprehensive system of roads and Canals; such as will have the effect of drawing more closely together every part of our country, by promoting intercourse and improvements; and by increasing the share of every part, in the common stock of National prosperity.
Occurrencies having taken place which shew that the statutory provisions for the dispensation of criminal justice, are deficient in relation both to places, and to persons, under the exclusive connuzance of the national authority; an amendment of the law embracing such cases, will merit the earliest attention of the legislature.  It will be a seasonable occasion, also, for enquiring how far, legislative interposition may be further requisite, in providing penalties for offences designated in the constitution or in the statutes, and to which either no penalties are annexed, or none with sufficient certainty.  And I submit to the wisdom of Congress, whether a more enlarged revisal of the criminal code be not expedient, for the purpose of mitigating, in certain cases, penalties which were adopted into it; antecedent to experiments and examples which justify and recommend a more lenient policy.
The United States having been the first to abolish, within the extent of their authority, the transportation of the natives of Africa into slavery, by prohibiting the introduction of slaves, and by punishing their Citizens participating in the traffic, cannot but be gratified at the progress made by concurrent efforts of other nations, towards a general suppression of so great an evil.  They must feel, at the same time, the greater solicitude, to give the fullest efficacy to their own regulations.  With that view, the interposition of Congress appears to be required by the violations and evasions which, it is suggested, are chargeable on unworthy citizens, who mingle in the slave trade under foreign flags, and with foreign ports; and by collusive importations of slaves into the United States thro adjoining ports and territories.  I present the subject to Congress, with a full assurance of their disposition to apply all the remedy which can be afforded by an amendment of the law.  The regulations which were intended to guard against abuses of a kindred character, in the trade between the several states, ought also to be rendered more effectual for their humane object.
To these recommendations, I add for the consideration of Congress, the expediency of a remodification of the judiciary establishment; and of an additional Department in the executive branch of the Government.
The first is called for by the accruing business, which necessarily swells the duties of the Federal courts; and by the great and widening space, within which justice is to be dispensed by them.  The time seems to have arrived, which claims for members of the supreme court, a releif from itenerary fatigues, incompatible as well with the age which a portion of them will always have attained, as with the researches and preparations which are due to their stations, and to the juridical reputation of their country.  And considerations equally cogent, require a more convenient organization of the subordinate Tribunals, which may be accomplished without an objectionable increase of the number or expence of the Judges.
The extent and variety of Executive business, also accumulating with the progress of our country and its growing population, call for an additional Department, to be charged with duties now overburdening other Departments, and with such as have not been annexed to any Department.
The course of experience recommends, as another improvement in the Executive establishment, that the provision for the station of Attorney General, whose residence at the seat of Government, official connections with it, and management of the public business before the judiciary, preclude an extensive participation in professional emoluments, be made more adequate to his services and his relinquishments; and that with a view to his reasonable accomodation, and to a proper depositary of his official opinions and proceedings, there be included in the provision, the usual appurtenances to a public office.
In directing the legislative attention to the state of the finances, it is a subject of great gratification to find, that even within the short period which has elapsed since the return of peace, the revenue has far exceeded all the current demands upon the Treasury; and that under any probable diminution of its future annual products, which the vicissitudes of commerce may occasion, it will afford an ample fund, for the effectual and early extinguishment of the public debt.  It has been estimated that during the year one thousand eight hundred and sixteen, the actual receipts of revenue at the Treasury, including the balance at the commencement of the year, and excluding the proceeds of loans and Treasury notes, will amount to about the sum of Forty seven millions of Dollars; that during the same year, the actual payments at the Treasury including the payment of the arrearages of the War Department, as well as the payment of a considerable excess, beyond the annual appropriations, will amount to about the sum of Thirty eight millions of Dollars; and that consequently, at the close of the year, there will be a surplus in the Treasury of about the sum of nine millions of Dollars.
The operations of the Treasury continue to be obstructed by difficulties, arising from the condition of the national currency; but they have nevertheless been effectual, to a beneficial extent, in the reduction of the public debt, and the establishment of the public credit.  The floating debt of treasury notes, and temporary loans, will soon be entirely discharged.  The aggregate of the funded debt, composed of debts incurred during the wars one thousand seven hundred and seventy six, and one thousand eight hundred and twelve, has been estimated, with reference to the first of January next, at a sum not exceeding one hundred and ten millions of Dollars.  The ordinary annual expences of the Government, for the maintainance of all its institutions, civil, military, and naval, have been estimated at a sum less than twenty millions of Dollars.  And the permanent revenue, to be derived from all the existing sources, has been estimated at a sum of about twenty five millions of Dollars.
Upon this general view of the subject, it is obvious, that there is only wanting to the fiscal prosperity of the Government, the restoration of an uniform medium of Exchange.  The resources and the faith of the nation, displayed in the system which Congress has established, insure respect and confidence, both at home and abroad.  The local accumulations of the revenue have already enabled the Treasury, to meet the public engagements in the local currency of most of the States; and it is expected, that the same cause will produce the same effect, throughout the union.  But, for the interests of the community at large, as well as for the purposes of the Treasury, it is essential that the nation should possess a currency of equal value, credit, and use, wherever it may circulate.  The Constitution has entrusted Congress, exclusively, with the power of creating and regulating a currency of that description: and the measures which were taken during the last Session, in execution of the power, give every promise of success.  The Bank of the United States has been organised under auspices the most favorable, and cannot fail to be an important auxiliary to those measures.
For a more enlarged view of the public finances, with a view of the measures pursued by the Treasury Department, previous to the resignation of the late Secretary, I transmit an extract from the last report of that officer.  Congress will perceive in it, ample proofs of the solid foundation on which the financial prosperity of the nation rests; and will do justice to the distinguished ability and successful exertions, with which the duties of the Department were executed, during a period remarkable for its difficulties and its peculiar perplexities.
The period of my retiring from the public service being at little distance, I shall find no occasion more proper than the present, for expressing to my fellow Citizens, my deep sense of the continued confidence, and kind support which I have received from them.  My grateful recollection of these distinguished marks of their favorable regard, can never cease; and with the consciousness, that if I have not served my Country with greater ability, I have served it with Sincere devotion, will accompany me as a source of unfailing gratification.
Happily, I shall carry with me from the public Theatre, other sources, which those who love their country most, will best appreciate.  I shall behold it blessed with tranquility and prosperity at home; and with peace and respect abroad.  I can indulge the proud reflection, that the American people have reached in safety and success their fortieth year, as an independent nation; that for nearly an entire generation, they have had experience of their present constitution, the offspring of their undisturbed deliberations and of their free choice; that they have found it to bear the trials of adverse as well as prosperous circumstances; to contain in its combination of the federate and elective principles, a reconcilement of public strength with individual liberty, of national power for the defence of national rights, with a security against wars of injustice, of ambition or of vain glory, in the fundamental provision which subjects all questions of war to the will of the nation itself, which is to pay its costs, and feel its calamities.  Nor is it less a peculiar felicity of this constitution, so dear to us all, that it is found to be capable, without losing its vital energies, of expanding itself over a spacious territory, with the increase and expansion of the community for whose benefit it was established.
And may I not be allowed to add to this gratifying spectacle, that I shall read in the character of the American people, in their devotion to true liberty, and to the constitution which is its palladium, sure presages, that the destined career of my country will exhibit a Government, pursuing the public good as its sole object, and regulating its means by the great principles consecrated in its charter, & by those moral principles, to which they are so well allied: A Government, which watches over the purity of elections, the freedom of speech and of the press, the trial by Jury, and the equal interdict against enchroachments and compacts, between religion and the State; which maintains inviolably the maxims of public faith, the security of persons and property, and encourages, in every authorised mode, that general diffusion of knowledge which guarantees to public liberty its permanency, and to those who possess the blessing, the true enjoyment of it: a Government, which avoids intrusions on the internal repose of other nations, and repels them from its own; which does justice to all nations with a readiness, equal to the firmness with which it requires justice from them; and which, whilst it refines its domestic code from every ingredient not congenial with the precepts of an enlightened age, and the sentiments of a virtuous people, seeks, by appeals to reason, and by its liberal examples, to infuse into the law which governs the civilised world, a spirit which may diminish the frequency or circumscribe the calamities of war, and meliorate the social and beneficent relations of peace: A Government, in a word, whose conduct within and without, may bespeak the most noble of all ambitions, that of promoting peace on Earth, and good will to man.
These contemplations, sweetening the remnant of my days, will animate my prayers for the happiness of my beloved Country, and a perpetuity of the Institutions, under which it is enjoyed. 

James Madison

